UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 14, 2013 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 001-35684 35-2456698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2013 Annual Meeting of Stockholders of LaPorte Bancorp, Inc. (the “Company”) was held on May 14, 2013 (the “Annual Meeting”).The matters considered and voted on by the Company’s shareholders at the Annual Meeting were the election of directors, the ratification of the appointment of the Company’s independent registered public accounting firm for the year ending December 31, 2013, the consideration of an advisory, non-binding resolution with respect to executive officer compensation and the consideration of an advisory, non-binding proposal with respect to the frequency that shareholders will vote on executive officer compensation.The Company’s shareholders elected Mark A. Krentz, Jerry L. Mayes and Dale A. Parkison as directors of the Company, each for a term of three years, ratified the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013, voted in favor of the advisory, non-binding resolution with respect to executive officer compensation and voted for an annual vote with respect to the frequency that shareholders will vote on executive officer compensation.The votes cast by the stockholders were as follows: Matter 1.The election of three directors, each for a three-year term. Nominee Shares Voted For Shares Withheld Broker Non-Votes Mark A. Krentz Jerry L. Mayes Dale A. Parkison Matter 2.The ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2013. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes 0 Matter 3.The advisory, non-binding resolution with respect to executive officer compensation. Shares Voted For Shares Voted Against Abstentions Broker Non-Votes Matter 4.The frequency that shareholders will vote on executive officer compensation. Shares Voted For 1 Year Shares Voted For 2 Years Shares Voted For 3 Years Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: May 17, 2013 By: /s/ Michele M. Thompson Michele M. Thompson President and Chief Financial Officer
